 In the Matter of CONSOLIDATED VULTEE AIRCRAFT CORPORATION, LOUIS-VILLEDIVISIONandINTERNATIONAL UNION, UNITED AUTOMOBILE,AIRCRAFT & AGRICULTURAL IMPLEMENT WORKERS OF AMERICA, UAW-CIOCase No. 9-R-1460.-Decided September16,19-114Pruitt d Grealis, by Mr. John J. Grealis,of Chicago,'Ill., andMr.R. H. Byron,of San Diego, Calif., for the Company.Messrs. H. D. BureltamandWilber E. Gupton,of Louisville, Ky.,for the UAW-CIO.Messrs. Van B.Carterand E.L. Mercker;of Louisville,Ky., for theIAM.Mr. Louis Cokin,of counsel-to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by International Union, United Auto-mobile,Aircraft & Agricultural Implement Workers of America,UAW-CIO, herein called the UAW-CIO, -alleging that a questionaffecting commerce had arisen concerning the representation of em-ployees of Consolidated Vultee Aircraft Corporation, Louisville Divi-sion, Louisville, Kentucky, herein called the Company, the NationalLabor Relations Board provided for an appropriate hearing upon duenotice before David Karasick, Trial Examiner. Said hearing washeld at Louisville, Kentucky, on August 11, 1944.At the commence-'ment of the hearing the Trial Examiner granted a motion of Inter-national Association of Machinists, A. F. of L., herein called the IAM,to intervene.The Company, the UAW-CIO, and the IAM appeared,participated, and were afforded full opportunity to be heard,to exam-ine and cross-examine witnesses, and to introduce evidence bearingon the issues.The Trial Examiner's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.All parties wereafforded opportunity to file briefs with the Board.58 N. L.R. B., No. 60.300 CONSOLIDATED VUI/FEE AIRCRAFT CORPORATION301Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANY-Consolidated Vultee Aircraft Corporation is a Delaware corpora-tion with its principal office at San Diego, California.The Companyoperates 12 divisions or plants throughout the United States.Weare here concerned with its plant at Louisville, Kentucky, known-asthe Louisville Division.The Company in its various divisions, isengaged in the design, manufacture, development, and sale of aircraft,aircraft parts, and accessories.The Company is one of the largestmanufacturers of air boats, one of the largest contractors to the UnitedStates Army and Navy, and one of the largest aircraft manufacturersin the United States.The Louisville Division is owned by UnitedStates Defense Corporation but is privately operated by the Company.The United States Army delivers all materials and all plansrfor modi-fication to the Louisville Division and takes delivery of the aircraftafter modification at Louisville.During 1943 about $1,000,000 worthof raw materials were shipped to the Louisville Division from, pointsoutside the State of Kentucky and the Louisville Division shippedmore than $1,000,000 worth of aircraft to points outside the State ofKentucky.-The Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act.II.THE ORGANIZATIONS INVOLVEDInternational Union, United Automobile, Aircraft & AgriculturalImplement Workers of America is a labor organization affiliated withthe Congress of Industrial Organizations, admitting to membershipemployees of the Company.-International Association of Machinists is a labor organization af-filiated with the American Federation of Labor, admitting to member-ship employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONDuring May and June 1944,respectively,the UAW-CIO and theIAM requested the Company to recognize them as the exclusive col-lectivebargaining representatives of the employees in the LouisvilleDivision.The Companyrefused these requests.A statement of a Field Examiner of the Board, introduced intoevidence at the hearing,indicates that theUAW-CIOrepresents a sub- 302.DECISIONS OF NATIONAL LABOR RELATIONS BOARDstantial number of employees in the unit hereinafter found to beappropriate.'We find that a question affecting commerce has arisen concerning the:representation of employees of the Company, within the meaningof Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITThe UAW-CIO and the IAM urge that all production and mainte-nance employees at the Louisville Division of the Company, includinginside expediters,, flight line mechanics, and inspectors, but exclud-ing carpenters and craters, maintenance electricians, their helpers andapprentices, plant-protection employees, cafeteria employees, time-keepers, office and clerical employees, draftsmen, outside expediters,engineering department employees, professional and administrativepersonnel, employees in the industrial relations department, flightpersonnel, factory clerical employees, employees in the planning de-partment, medical employees, station wagon drivers and chauffeurs,outside truck drivers, superintendents, foremen, and assistant fore-men, constitute an appropriate bargaining unit.The only contro-versy with respect to the unit concerns inside expediters, flight linemechanics, and inspectors.The Company would exclude all suchemployees from the unit while the labor organizations would in-clude them.The Company employs between 12 and 20 expediters.All suchpersons work either in the production control, master scheduling, orproduction department.They are charged with the duty of seeingthat special jobs are performed in accordance with time schedules.and specifications.They also make out reports of various operationswhich are submitted to their superiors.The record indicates that thG-duties of the inside expediters are concerned with production opera-tions.Under all the circumstances we shall include the inside expe-diters in the unit.2The Company employs between 20 and 30 flight line mechanics, allof whom work in the flight department. They are primarily air-plane motor mechanics but also make minor adjustments to otherparts of aircraft.Their wage rates overlap with those of the as-semblers and installers.The latter two classes of employees are ad-mittedly in the unit.The work performed by the flight line me-,'The Field Examiner reportedthat the UAW-CIO presented 415 authorization cardsbearing the names of persons who appear on the Company's pay roll of June 22, 1944_There are approximately 1,192 employees in the appropriate unit.The Field Examinerfurther reported that the IAM presented 54 authorizations bearing the names of personswho appear on the June 22, 1944, pay roll.'Hatter of Consolidated Vultee Aircraft Corporation(AllentownDivision),55 N. L_R. B 443. CONSOLIDATED VULTEE AIRCRAFT CORPORATION303chanics is a final operation with respect to the production of aircraft.We shall include the flight line mechanics in the unit.The Company employs 90 inspectors who inspect parts as to qualityand workmanship and determine whether various parts have been in-stalled according to specifications.The inspectors have no super-visory authority and the rejection of work by them does not affect theproduction employees in any way inasmuch as the latter are paid on anhourly-rate. It appears that inspectors are included in production andmaintenance bargaining units covered by contracts with some Divisionsof the Company, while they are excluded in others.Under all thecircumstances, we shall include the inspectors in the unit.3We find that all producton and maintenance employees at the Louis-ville Division of the Company, including inside expediters, flight linemechanics, and inspectors, but excluding carpenters and craters, main-tenance electricians, their helpers and apprentices, plant-protectionemployees, cafeteria employees, timekeepers, office and clerical em-ployees, draftsmen, outside expediters, engineering department em-ployees, professional and administrative personnel, employees in theindustrial relations department, flight personnel, factory clerical em-ployees, employees in the planning department, medical employees,station wagon drivers and chauffeurs, outside truck drivers, super-intendents, foremen, assistant foremen, and all supervisory employeeswith authority to hire, promote, discharge, discipline, or otherwiseeffect changes in the status of employees, or effectively recommendsuch action, constitute a unit appropriate for the purposes of collec-tive bargaining within the meaning of Section 9 (b) of the Act.V.THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by means of an election by secret ballot amongthe employees in the appropriate unit who were employed during thepay-roll period immediately preceding the date of the Direction ofElection herein, subject to the limitations and additions set forthin the Direction.The UAW-CIO requests that it appear on the ballot ai "Local 603,UAW-CIO." The request is hereby granted.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct, and pursuant to Article III, Section 9, of National Labor8Matter of Consolidated Vultee Aircraft Corporation, FtWorth Division,55 N. L R B.577 ; Matter of Consolidated Aircraft Corporation(Modification Center-Tucson Division),46N. L R. B 493;Matter of Consolidated Vultee Aircraft Corporation (Allentown Division),55 N L. R B 443. 304DECISIONS OF NATIONAL LABOR RELATIONS BOARDRelations Board Rules and Regulations-Series 3, as amended, it isherebyDIRECTED that, as part of the investigation to ascertain represent-atives for the purposes of collective bargaining with ConsolidatedVultee Aircraft Corporation, Louisville Division, Louisville, Ken-tucky, an election,by- secret ballot- shall be conducted as early' as possi-ble, but not later than thirty (30) days from the date of this Direction,under the direction and supervision of the Regional Director for theNinth.Region, acting in this matter as agent for the National LaborRelations Board, and subject to Article III, Sections 10 and 11, ofsaid Rules and Regulations, among the employees in the unit foundappropriate in Section IV, above, who were employed during the pay-roll period immediately preceding the date of this Direction, includingemployees who did not work during said pay-roll period because theywere ill or on vacation or temporarily laid off, and including employ-ees in the armed forces of the United States who present themselvesin person-at the , polls, but excluding-any who have since quit or beendischarged for cause and have not been rehired or reinstated priorto the date of the election, to determine whether they desire to berepresented by Local 603, UAW-CIO, or by International Associa-tion of Machinists, A. F. of L., for the purposes of collective baigaitn-ing, or by neither.